Bao, Chief Judge:
The merchandise covered by the protests listed above consists of wool sweaters covered with beads, bugles, or spangles, assessed with duty at the rate of 42½ per centum ad valorem within item 382.03, TSUS, as women’s, girls’, or infants’ lace or net wearing apparel, whether or not ornamented.
It is claimed in said protests that the merchandise is properly dutiable at the rate of 25½ per centum ad valorem under the provisions of item 741.50, TSUS, as articles, not specially provided for, of beads, of bugles, of spangles, or any combination thereof.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGBEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JW (Comm. Spec’s Initials) by Commodity Specialist J. Wargo (Comm. Spec’s Name) on the invoices covered by the protests enumerated above, and assessed with duty at 42½ per centum ad valorem under the provisions of item 382.03, TSUS, consist of wool sweaters, fully covered with beads, bugles, or spangles.
That said sweaters are, in fact, in chief value of bugles, beads, or spangles, and that the wool fabric is not visible in significant part after the beads, bugles or spangles are applied to the sweater.
It is claimed that said merchandise is properly dutiable at 25½ per centum ad valorem under the provisions of item 741.50, TSUS, as articles, not specially provided for, of beads, of bugles, of spangles, or any combination thereof.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed facts we find and hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 25⅜ per centum ad valorem pursuant to the provisions of item 741.50, TSUS, as articles not specially provided for of beads, of bugles, of spangles, or any combination thereof. To the extent indicated, the specified claim in the protests is sustained. In all other respects and as to all other merchandise all other claims are overruled.
Judgment will be entered accordingly.